 1                                                                          Honorable Mary Jo Heston
                                                                       Hearing Date: October 22, 2019
 2
                                                                              Hearing Time: 9:00 a.m.
 3                                                                    Response Date: October 15, 2019
                                                                                     Location: Tacoma
 4                                                                                           Chapter 7
 5                                UNITED STATES BANKRUPTCY COURT
 6                                WESTERN DISTRICT OF WASHINGTON

 7
      In re                                              No. 19-41238
 8
      DIANE ERDMANN,                                     DECLARATION OF TRUSTEE IN
 9                                                       SUPPORT OF MOTION TO APPROVE
                                      Debtor.            SETTLEMENT AND SALE OF ESTATE’S
10
                                                         INTEREST IN COIN AND METAL
11                                                       INVENTORY

12
              Kathryn A. Ellis declares and states as follows:
13
14            1.     I am the Trustee in this matter and have testimonial knowledge of the facts set

15   forth in this declaration.
16
              2.     Attached hereto as Exhibit 1 is a true and correct copy of the proposed Settlement
17
     Agreement.
18
              4.     Attached hereto as Exhibit 2 is a true and correct copy of the proposed Agreement
19
20   Regarding Storage of Precious Metal.

21            5.     Attached hereto as Exhibit 3 is a true and correct copy of a KeyBank statement for
22   an account held for the benefit of the King County Sheriff with a balance, as of July 31, 2019, in
23
     the amount of $6,534. Just as the bankruptcy estates are proposing to equally divide the proceeds
24
     from the sale of the coins and gold bars, the bankruptcy estate will each receive one half of this
25
26   account balance, or the sum of $3,267.

27            6.     Attached hereto as Exhibit 4 is a true and correct copy of the Declaration of Mark
                                                                               KATHRYN A. ELLIS PLLC
28                                                                                     5506 6th Ave S
     DECLARATION OF TRUSTEE IN SUPPORT OF                                                 Suite 207
     MOTION TO APPROVE SETTLEMENT AND SALE OF                                        Seattle, WA 98108
     ESTATE’S INTEREST IN COIN AND METAL INVENTORY - 1                                (206) 682-5002


Case 19-41238-MJH         Doc 78    Filed 10/01/19     Ent. 10/01/19 16:05:15      Pg. 1 of 28
 1   Calvert filed in the bankruptcy estate of Northwest Territorial Mint LLC (Bk. No. 16-11767,
 2
     Docket No. 2048), with a copy of the inventory attached. My office has also reviewed and
 3
     verified the contents of that inventory proposed for sale.
 4
               7.         It is my opinion, in my best business judgement, the settlement is optimum for
 5
 6   this case and should be approved by the Court.

 7             8.         The compromise/settlement is fair, reasonable and adequately based on the facts
 8   and circumstances. B.R. 9019(a) and 7023. The substantive terms of the settlement compare
 9
     favorably with the likely rewards of litigation. The process by which the settlement was reached
10
     was arm’s length negotiation, and that all interests have been effectively represented.
11
12             9.         Given the probability of success in the litigation, the risks inherent in all litigation,

13   complexity and its attendant expense, inconvenience and delay, and the paramount interest of the

14   creditors with a proper deference to their reasonable views, the settlement proposed should be
15
     approved. The proposed settlement is believed to be above the “lowest point in the range of
16
     reasonableness”, and I submit that the settlement should be approved.
17
               I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
18
19             Dated this 1st day of October, 2019 at Seattle, Washington.

20
                                                                      By: /s/ Kathryn A. Ellis
21
                                                                      Kathryn A. Ellis
     C:\Shared\OneDrive - Kathryn A Ellis\Shared\KAE\Dox\TRUSTEE\Erdmann\settle_dec.wpd
22
23
24
25
26
27
                                                                                                 KATHRYN A. ELLIS PLLC
28                                                                                                      5506 6th Ave S
     DECLARATION OF TRUSTEE IN SUPPORT OF                                                                  Suite 207
     MOTION TO APPROVE SETTLEMENT AND SALE OF                                                         Seattle, WA 98108
     ESTATE’S INTEREST IN COIN AND METAL INVENTORY - 2                                                 (206) 682-5002


Case 19-41238-MJH                Doc 78         Filed 10/01/19             Ent. 10/01/19 16:05:15   Pg. 2 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 3 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 4 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 5 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 6 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 7 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 8 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 9 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 10 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 11 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 12 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 13 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 14 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 15 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 16 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 17 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 18 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 19 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 20 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 21 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 22 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 23 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 24 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 25 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 26 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 27 of 28
Case 19-41238-MJH   Doc 78   Filed 10/01/19   Ent. 10/01/19 16:05:15   Pg. 28 of 28
